Citation Nr: 1629304	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2009 decision, the Board denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for hypertension.  

2.  Evidence added to the record since the June 2009 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection hypertension.

3.  In a rating decision issued May 2005, the RO denied the Veteran's claim for service connection for sleep apnea.  The Veteran did not perfect his appeal of that decision, and new and material evidence was not received within the remaining appeal period.

4.  In a rating decision issued July 2009, the RO declined to reopen the Veteran's claim for service connection for sleep apnea.  New and material evidence was received within the one year appeal period.  

5.  Evidence added to the record more than one year since the May 2005 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection sleep apnea.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  Since the June 2009 Board decision, new and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 2005 rating decision that denied the Veteran's service connection claim for sleep apnea is final.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The July 2009 rating decision that declined to reopen the Veteran's service connection claim for sleep apnea did not become final.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.156(b) (2015). 
 
5.  Since the May 2005 rating decision, new and material evidence has been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed Board decisions are final on the date stamped on the face of the decision in the absence of clear and unmistakable error, and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111.  RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a); 38 C.F.R. § 3.156(b).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




New and Material Evidence - Hypertension

The RO initially adjudicated whether the Veteran was entitled to service connection for hypertension in a November 1994 rating decision.  The evidence considered at the time of the denial included service treatment records (STRs), outpatient treatment reports from the VA Medical Center (VAMC) in San Francisco dated from January 1984 to December 1993, and additional unspecified evidence already associated with the claims file.  The rating decision acknowledged a current diagnosis of hypertension but denied service connection, stating that STRs were negative for complaint or treatment of hypertension and there was no evidence of hypertension within one year of separation from active duty.

The Veteran filed a claim seeking service connection for hypertension in August 2003.  The RO reopened the claim, but then denied it on the merits in a December 2003 rating decision.  The Veteran perfected his appeal and the Board declined to reopen the issue due to lack of new and material evidence in a June 2009 decision.  As noted above, the Board decision became final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence added to the record since the final June 2009 Board decision includes the Veteran's testimony at his January 2016 hearing, an October 2011 letter from private physician Dr. H.R. suggesting that hypertension may be caused by sleep apnea, and an article from the American Sleep Apnea Association website.  

As this evidence was not part of the record at the time of the June 2009 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - Sleep Apnea

The RO initially adjudicated whether the Veteran was entitled to service connection for sleep apnea in a May 2005 rating decision.  The evidence considered at the time of the May 2005 denial included STRs and San Antonio VAMC records during the period from May 2004 through April 2005.  The RO determined that there was no evidence of a current diagnosis of sleep apnea, and also noted that the condition neither occurred in nor was caused by service.  The Veteran did not appeal this decision or submit new and material evidence within a year of its issuance.  The May 2005 rating decision thus became final.

The Veteran subsequently sought to reopen the claim in September 2008.  In a July 2009 rating decision, the RO declined to reopen the claim due to lack of new and material evidence. The Veteran timely filed a Notice of Disagreement, and the RO then issued a Statement of the Case in October 2011.  Although the Veteran did not perfect his appeal, he submitted new and material evidence later in October 2011, specifically an October 2011 letter from private physician Dr. H.R. suggesting the Veteran may have suffered from undiagnosed sleep apnea in service.  As this new and material evidence was submitted prior to the expiration of the appeal period, the decision did not become final.  38 U.S.C.A. § 3.156(b).

Evidence added to the record since the final May 2005 denial of service connection for sleep apnea includes pre-test instructions for a sleep test with Kaiser NeuroDiagnostics Lab; updated VA treatment records; and the October 2011 letter from private physician Dr. H.R. suggesting the Veteran may have suffered from undiagnosed sleep apnea in service; an article from the American Sleep Apnea Association website; an article from the National Heart, Lung & Blood Institute website; and the Veteran's January 2016 Board testimony.  In his January 2016 Board hearing the Veteran testified that he was disciplined in service for falling asleep while on duty and that he felt he had undiagnosed sleep apnea in service.  

As this evidence was not part of the record at the time of the May 2005 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R.


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea.



REMAND

A remand is necessary to ascertain the current nature and etiology of the claimed disabilities on appeal.  All outstanding VA treatment records should be obtained on remand.

Regarding the Veteran's claim for service connection for sleep apnea, he asserts that the disability had its onset in service.  In support of his claim, he has submitted service personnel records that show he was reprimanded for falling asleep on duty at least once.  He testified in his January 2016 Board hearing that he fell asleep on duty more times than are documented in his record.  He also submitted medical articles from the internet discussing signs and symptoms of sleep apnea.  The Veteran has never been afforded a VA examination to determine the etiology of his currently diagnosed sleep apnea, and such should be furnished on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for hypertension, the Board observes there are two blood pressure readings from service.  At his August 1960 enlistment examination his blood pressure reading was 140/90.  At his exit examination in February 1964, the reading was 138/80.  The Veteran asserts that either his hypertension had its onset in service or it developed secondary to sleep apnea.  He testified that his duties as a corpsman (medical services specialist) in service required him to take blood pressure readings, but they were not recorded as a part of protocol.  He stated he could recall two instances in which his blood pressure was elevated during active duty.  He also submitted a web article from the American Sleep Apnea Association website that states, "Untreated, sleep apnea can cause high blood pressure and other cardiovascular disease..."  The duty to provide an examination to determine the nature and etiology of his hyperension is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea.  The claims file must be made available to and reviewed by the examiner..  

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that sleep apnea manifested during service or is otherwise a related to service?  In rendering this opinion, the examiner should consider and discuss the October 2011 statement of Dr. H.R., the records showing the Veteran was formally reprimanded for falling asleep on duty, and the Veteran's lay assertions that he was informally reprimanded for falling asleep on duty on other occasions.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed hypertension.  The claims file must be made available to and reviewed by the examiner.  The examiners must review the web articles submitted by the Veteran and discuss them.  

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise related to active service?  In addressing this question, please consider and discuss the Veteran's testimony that he had two undocumented elevated blood pressure readings in service coincident with his duties as a medical services specialist.

(b) If and only if obstructive sleep apnea is determined to be related to service, please also address the following:

1. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea caused his hypertension?  In addressing this question, please consider and discuss the American Sleep Apnea Association article submitted by the Veteran in September 2009 that states, "Untreated, sleep apnea can cause high blood pressure and other cardiovascular disease..."  (see 1/04/10 SPR entry in VBMS)

2. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea aggravated (permanently worsened beyond the natural progress of his disease) his hypertension?

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


